DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Regarding the term “flame sensor”, instant specification is silent to this term.  Applicant has attempted to obviate the previously raised issue of a “flame scanning device” through clever draftsmanship.  However, instant specification still does not teach the structure for a sensor which determines a stoichiometric ratio at each fuel introduction location. Examiner addresses the amended limitation below. 
	Regarding the term “sensors”, applicant argues that the term encompasses a broad class of devices. Applicant has attempted to obviate the issue related to “sensing devices” through clever draftsmanship, however the scope of the term is unchanged.  Examiner acknowledges the term broadly encompass numerous devices listed throughout the specification and claims.  However, it is the case that some of the devices discussed lack a clear indication of scope.  While these devices are discussed in further detail below, the lack of clarity in scope is inherited by the broader limitation.  The term “sensors” attempts to functionally claim a genus.  This raises the question of whether applicant has shown that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  MPEP 2181 IV.  Applicant has attempted to obviate the previously raised issue through clever draftsmanship.  However, instant specification still does not teach the structure for sensors which perform all of the recited functions.  
Regarding the term “flame stability monitor” applicant provides the document “Camera-based Online Flame-Stability-Monitor for Load-Flexible Biomass Co-Combustion” and takes the position that at the time of filing and cannot be relied upon to meet the requirements of 35USC112(a).  Second, applicant’s need to reach outside of the specification to describe the structure necessary for a flame stability monitor is at least indicative that the specification is inadequate in its description of the device.   Third, the document describes a flame stability monitor as a device comprised of a camera and a particular image processing system and particular algorithm. Assuming arguendo, that the functions of a flame stability monitor as claimed could be performed by a camera and a particular computer-implemented algorithm, no such algorithm is disclosed in instant specification.  When the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Regarding the term “controller”, applicant argues that a controller is known to perform a computer implemented function.   Examiner agrees.  Accordingly, “controller” is interpreted in light of instant specification ¶29 to be a computer implemented function limitation. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).   Applicant’s remarks do not point to any particular algorithm recited by instant specification.  When the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be 
Regarding the term “opacity monitor”, applicant’s arguments are persuasive.  Examiner acknowledges that one of ordinary skill in the art would recognize an opacity monitor to refer to a particular class of devices which have known structure.   
	Regarding rejections under 35USC103, applicant’s arguments are persuasive.   Examiner raises new grounds of rejection in view of Sutton et al. US20160245516 below.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“a fluid flow control device”, in claims 1 and 18, which utilizes the generic place holder “device” coupled with the function of “fluid flow control”.  The limitation is interpreted in light of instant specification ¶21 to be dampers or equivalents thereof. 

“sensors”, in claims 1 and 18, which utilizes the generic place holder “sensors”” and is coupled with the function of monitoring operational parameters of the combustion system.  Applicant has attempted to obviate the previously raised issue of a “flame scanning device” through clever draftsmanship, however the scope of the limitation remains the same. The limitation is interpreted in light of instant specification (claim 7, ¶44, inter alia) to encompass the various sensing devices discussed in the specification, claims, and below.  Examiner’s interpretation is that the limitation is intended to broadly encompass numerous devices listed throughout the specification and claims.  However, it is the case that some of the devices discussed lack a clear indication of scope.  While these devices are discussed in further detail below, the lack of clarity in scope is inherited by the broader limitation.  The term “sensors” attempts to functionally claim a genus.  This raises the question of whether applicant has shown that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  MPEP 2181 IV.  See below. 



“flame sensor”, in claims 2, 7, and 19, which utilizes the generic place holder “sensor”  and is coupled with the function of determining a stoichiometric ratio at each fuel introduction location.  Instant specification is silent as to the corresponding structure of a flame sensor which determines a stoichiometric ratio at each fuel introduction location.  The function claimed is more particular than merely determining a stoichiometric ratio somewhere.  The device claimed determines a stoichiometric ratio at each fuel introduction location.  The limitation implies that the device determines a plurality of localized stoichiometric ratios at particular locations. While one of ordinary skill in the art might recognize “flame sensors” as devices which determine the presence or absence of a flame, the particular function of the claimed device does not appear commensurate with commonly known devices in the art.  Thus, the claim is rendered indefinite.  See MPEP 2181 II.  See Below. 

“a flame stability monitor”, in claim 7, which utilizes the generic place holder “monitor” and is coupled with the function of assessing fireball stability. Instant specification is silent as to the corresponding structure of the limitation.  Thus, the claim is rendered indefinite.  See MPEP 2181 II.  See Below. 

“temperature mapping device”, in claim 7, which utilizes the generic placeholder “device” and is coupled with the function of mapping a gas temperature at a cross section.  The limitation is interpreted 

“sensor that measures the amount of unburnt carbon in the fly ash”, in claim 7, which utilizes the generic place holder “sensor” and is coupled with the function of measuring the amount of unburnt carbon in the fly ash. The limitation is interpreted in light of instant specification ¶27 to correspond to laser-based detectors or equivalents thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a controller that controls each fluid flow control device to control the amount of air supplied at each fuel introduction location, wherein the controller controls the amount of air supplied at each fuel introduction location by a corresponding fluid flow control device independent of the amount of air supplied at the other fuel introduction locations by the fluid control devices associated with each of the other fuel introduction locations, wherein the controller controls the total amount of air provided to all other air introduction locations as a function of at least one of the plurality of operational parameters monitored by the plurality of sensors, wherein the controller drives the fluid flow control devices to supply the total amount of air to the combustion chamber with a minimized amount of excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level.”
The limitation is interpreted as a computer implemented means-plus-function limitation (see above and instant specification ¶29).  The recited function is beyond that of a generic computer function and accordingly requires the disclosure of a corresponding algorithm.  In this case, instant specification is silent as to the corresponding algorithm for performing the recited function.  Thus, the claim is rendered indefinite.  See MPEP 2181 II B.  
The claim requires the control unit minimize excess air as a function of at least one of the plurality of operational parameters.  Operational parameters as required by the claims include “an air to fuel ratio at each fuel introduction location, a flame temperature, fireball stability, flue gas temperature, flue gas species, an amount of unburnt carbon in fly ash, an oxygen concentration in a flue gas, carbon in fly ash, pressure drop, opacity, and a combustion chamber wall condition”.  While perhaps one of ordinary skill in the art could construe a relationship between an oxygen concentration in a flue gas and entirety of the claimed function.  For example, it is unclear how one of ordinary skill in the art would correlate fireball stability to excess air.  
	"[w]hen the specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus- function limitation, the specification is treated as if it disclosed no algorithm.” MPEP 2181 II B	
When the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

Claim 18 recites  “a controller that controls each fluid flow control device to control the amount of air supplied at each fuel introduction location, wherein the controller controls the amount of air supplied at each fuel introduction location by a corresponding fluid flow control device independent of the amount of air supplied at the other fuel introduction locations by the fluid control devices associated with each of the other fuel introduction locations, wherein the controller controls the total amount of air provided to all other air introduction locations as a function of at least one of the plurality of operational parameters monitored by the plurality of sensors, wherein the controller drives the fluid flow control devices to supply the total amount of air to the combustion chamber with a minimized amount of excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level.”
The limitation is interpreted as a computer implemented means-plus-function limitation (see above and instant specification ¶29).  The recited function is beyond that of a generic computer function and accordingly requires the disclosure of a corresponding algorithm.  In this case, instant specification 

	Claims 2-10 and 19-20 are indefinite at least by virtue of dependency on claims 1 and 18, respectively. 

“flame sensor”, in claims 2, 7, and 19, which utilizes the generic place holder “sensor” and is coupled with the function of determining a stoichiometric ratio at each fuel introduction location and thus invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Instant specification is silent as to the corresponding structure of a flame sensor which determines a stoichiometric ratio at each fuel introduction location.  The function claimed is more particular than merely determining a stoichiometric ratio somewhere.  The device claimed determines a stoichiometric ratio at each fuel introduction location.  The limitation implies that the device determines a plurality of localized stoichiometric ratios at particular locations. While one of ordinary skill in the art might recognize “flame sensors” as devices which determine the presence or absence of a flame, the particular function of the claimed device does not appear commensurate with commonly known devices in the art.  Thus, the claim is rendered indefinite.  

“a flame stability monitor”, in claim 7, which utilizes the generic place holder “monitor” and is coupled with the function of assessing fireball stability. Instant specification is silent as to the corresponding structure of the limitation.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
The claim limitation “sensors”, in claims 1 and 18, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner’s interpretation is that the limitation is intended to broadly encompass numerous devices listed throughout the specification and claims.  However, it is the case that some of the devices discussed lack a clear indication of scope (see above).  The term “sensors” attempts to functionally claim a genus.  This raises the question of whether applicant has shown that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  MPEP 2181 IV. 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b).” MPEP 2181 II.  In this case, the genus of “sensors” encompasses subgenera for which there is insufficient disclosure as required by 35USC112.  Thus, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above, the limitations “flame sensor”, “a flame stability monitor”, and “sensors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions.  Thus, these limitation fail the written description requirement.   MPEP 2181 IV.  
“sensors”, in claims 1 and 18, which utilizes the generic place holder “sensors” and is coupled with the function of monitoring operational parameters of the combustion system.  The limitation is interpreted in light of instant specification (claim 7, ¶44, inter alia) to encompass the various sensing devices discussed in the specification, claims, and below.  Examiner’s interpretation is that the limitation is intended to broadly encompass numerous devices listed throughout the specification and claims.  However, it is the case that some of the devices discussed lack a clear indication of scope.  While these devices are discussed in further detail below, the lack of clarity in scope is inherited by the broader limitation.  The term “sensors” attempts to functionally claim a genus.  This raises the question of whether applicant has shown that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  MPEP 2181 IV.   
Claims 2, 7, and 19, recite “a flame sensor” which determines a stoichiometric ratio at each fuel introduction location. Instant specification is silent to this term.  The limitation amounts to new matter. at each fuel introduction location.  The limitation implies that the device determines a plurality of localized stoichiometric ratios at particular locations. While one of ordinary skill in the art might recognize “flame sensors” as devices which determine the presence or absence of a flame, the particular function of the claimed device does not appear commensurate with commonly known devices in the art.  
“a flame stability monitor”, in claim 7, which utilizes the generic place holder “monitor” and is coupled with the function of assessing fireball stability. Instant specification is silent as to the corresponding structure of the limitation.  
Claims 2-10 and 19-20 fail the written description requirement at least by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8, 10, 18, and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516.
Regarding claim 1, Tanca US20110045420 teaches a combustion system, comprising:
a combustion chamber (Fig. 3, combustion chamber 2);

a fluid flow control device associated with each fuel introduction location, each fluid flow control device being controllable to vary an amount of the air supplied to each fuel introduction location (¶49, each burner is provided with flow controls to control the air feed);
a plurality of sensors that monitor a plurality of operational parameters of the combustion system (at least two of detectors 222, Fig. 4; ¶39); and
a controller that controls each fluid flow control device to control the amount of air supplied at each fuel introduction location, 
wherein the controller controls the amount of air supplied at each fuel introduction location by a corresponding fluid flow control device independent of the amount of air supplied at the other fuel introduction locations by the fluid control devices associated with each of the other fuel introduction locations (control unit 215 and 214; ¶49), wherein the controller controls the amount of air provided to air introduction locations as a function of at least one of the plurality of operational parameters monitored by the plurality of sensors (¶49, Tanca calculates the optimum fuel and air flow and feeds the calculation to 214 thereby regulating the air to fuel ratio bas a function of monitored signals from the detectors). 

Tanca does not expressly disclose the controller controls the total amount of air provided to all other air introduction locations as a function of at least one of the plurality of operational parameters monitored by the plurality of sensors,
wherein the controller drives the fluid flow control devices to supply the total amount of air to the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level.

Havlena US20030000436 teaches a system and method for combustion comprising a control unit configured to control the flow of air supplied to the combustor (¶14) and to control the to control the total amount of air provided to all air introduction locations (¶15 and ¶16, by measuring through sensors, claim 9, the control device calculates the total air and controls total air by controlling the primary air input)  in dependence upon at least one of a plurality of operational parameters (claims 5 and 9, sensors measure a parameter) to minimize excess air provided to the combustion chamber (¶10).   Havlena teaches that such a control system and method provides the benefit of reducing NOx and improving efficiency (¶10).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the control unit of Tanca with the control teachings of Havlena since doing so is a known technique to improve similar devices in the art with the known predictable results of improving efficiency and reducing NOx.  
Sutton et al. US20160245516 teaches a monitoring and control system for a boiler wherein the controller controls the amount of air in the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level (Fig. 10, ¶47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca such that the controller controls the amount of air in the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level as taught by Sutton, since doing so amounts to a known technique for improving boiler in the art with the 

Regarding claim 3, the modified Tanca further discloses the combustion system of claim 1, wherein: the plurality of operational parameters include at least one of an air to fuel ratio at each fuel introduction location, a flame temperature, fireball stability, flue gas temperature, flue gas species, an amount of unburnt carbon in fly ash, an oxygen concentration in a flue gas, carbon in fly ash, pressure drop, opacity, and a combustion chamber wall condition (Tanca, ¶39).
Regarding claim 8, the modified Tanca further discloses the combustion system of claim 1, wherein:
each fuel introduction location of the plurality of fuel introduction locations includes a burner assembly (Tanca, burners 224).
Regarding claim 10, the modified Tanca further discloses the combustion system of claim 1, wherein:
the combustion chamber is part of one of a T-fired boiler, a wall fired boiler, a circulating fluidized bed (CFB) boiler, a bubbling fluidized bed (BFB) boiler, a stoker boiler, a suspension burner for biomass boilers, a dutch oven, a hybrid suspension grate boiler, a fire tube boiler, a kiln, an incinerator, a fired heater and a glass furnace (Tanca, ¶51)

Regarding claim 18, Tanca US20110045420 teaches a boiler comprising: 
a combustion chamber (Fig. 3, combustion chamber 2); 
a plurality of fuel introduction locations in the combustion chamber for introducing fuel to the combustion chamber for combustion (Fig. 3 and Fig. 4, burners 224); 
a plurality of fluid flow control devices, each fluid flow control device being controllable to vary an amount of air supplied to the boiler (¶49, each burner is provided with flow controls to control the air feed); 

a controller configured to control the amount of the air supplied at each fuel introduction location independent of the amount of air supplied at the other fuel introduction locations, (Control unit 215 and 214; ¶49)

Tanca does not expressly disclose the controller controls the total amount of air provided to all other air introduction locations as a function of at least one of the plurality of operational parameters monitored by the plurality of sensors,
wherein the controller drives the fluid flow control devices to supply the total amount of air to the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level.

Havlena US20030000436 teaches a system and method for combustion comprising a control unit configured to control the flow of air supplied to the combustor (¶14) and to control the to control the total amount of air provided to all air introduction locations (¶15 and ¶16, by measuring through sensors, claim 9, the control device calculates the total air and controls total air by controlling the primary air input)  in dependence upon at least one of a plurality of operational parameters (claims 5 and 9, sensors measure a parameter) to minimize excess air provided to the combustion chamber (¶10).   Havlena teaches that such a control system and method provides the benefit of reducing NOx and improving efficiency (¶10).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the control unit of Tanca with the control teachings of Havlena since doing so is 
Sutton et al. US20160245516 teaches a monitoring and control system for a boiler wherein the controller controls the amount of air in the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level (Fig. 10, ¶47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca such that the controller controls the amount of air in the combustion chamber with a minimized amount of Page 2 of 24excess air that maximizes efficiency, while at the same time maintaining optimum stoichiometry that minimizes emissions below a predetermined threshold level as taught by Sutton, since doing so amounts to a known technique for improving boiler in the art with the known predictable results of maximizing efficiency while minimizing emissions below a limit (Sutton ¶47)

Regarding claim 20, Tanca further discloses the boiler of claim 18, wherein: the plurality of operational parameters include at least one of an air to fuel ratio at each fuel introduction location, a flame temperature, fireball stability, flue gas temperature, flue gas species, an amount of unburnt carbon in fly ash, an oxygen concentration in a flue gas, carbon in fly ash, pressure drop, opacity, and a combustion chamber wall condition (Tanca, ¶39).

Claims 2 and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516 and in view of Li et al. US20120154813.
Regarding claim 2, Tanca does not expressly disclose the combustion system of claim 1, wherein:

Tanca does teach measuring gas species at a location to control local burner stoichiometry (Tanca, ¶51).
Li et al. US20120154813 teaches a system for real-time monitoring of air to fuel (or stoichiometric) ratio of a combustion system using optical devices (abstract).  Li teaches that such utilization of optical sensors provides valuable information for controlling and optimizing a combustor thereby improving efficiency (¶49).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with the optical sensors an control system such as taught by Li since doing so amounts to a known technique for monitoring, controlling, and optimizing combustion with the predictable results of providing valuable information for optimization and improving efficiency.  
Regarding claim 19, Tanca does not expressly disclose the boiler of claim 18, wherein: the plurality of sensors include at least one flame sensor in communication with the controller, the at least one flame sensor determines a stoichiometric ratio of the fuel and the air at each fuel introduction location; and wherein the at least one operational parameter is the stoichiometric ratio at each fuel introduction location.
Tanca does teach measuring gas species at a location to control local burner stoichiometry (Tanca, ¶51).
Li et al. US20120154813 teaches a system for real-time monitoring of air to fuel (or stoichiometric) ratio of a combustion system using optical devices (abstract).  Li teaches that such 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with the optical sensors an control system such as taught by Li since doing so amounts to a known technique for monitoring, controlling, and optimizing combustion with the predictable results of providing valuable information for optimization and improving efficiency.  

Claims 4 and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516 and in view of Cutmore US5177444.
Regarding claim 4, Tanca does not expressly disclose the combustion system of claim 3, wherein: the at least one operational parameter is an air to fuel ratio associated with each fuel introduction location.
Cutmore US5177444 teaches that in the field of coal fired power plants, minimizing the amount of excess air reduces losses and this can be achieved by measuring the amount of unburnt carbon in the fly ash (Col. 1 ln. 12-51).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with the measurement device and technique of Cutmore since doing is a known technique for improving coal fired boilers with the predictable result of aiding in the reduction of losses from incomplete combustion or excess air.   
Regarding claim 5, Tanca does not expressly disclose the combustion system of claim 3, wherein: the at least one operational parameter includes the amount of unburnt carbon in the fly ash.
Cutmore US5177444 teaches that in the field of coal fired power plants, minimizing the amount of excess air reduces losses and this can be achieved by measuring the amount of unburnt carbon in the fly ash (Col. 1 ln. 12-51).  
.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516 and in view of Cutmore US5177444 in view of Okazaki et al. US5764535.
Regarding claim 6, Tanca further teaches the combustion system of 5, wherein:
the controller controls at least one of the fluid flow control devices to increase the amount of the air provided to at least one of the fuel introduction locations (Tanca, ¶13): based on the amount of carbon dioxide in the flue gas, or the mount of unburned carbon (Tanca, claims 1, 2, and 6)

Tanca does not expressly disclose the control unit configured to increase the amount of the air provided
if the amount of unburnt carbon in the fly ash exceeds a threshold level; 
if the amount of carbon dioxide in a flue gas exceeds a threshold level; or
if the fireball stability is outside of a threshold range.
	Noting the alternative form of the claim, the difference between Tanca and the claimed subject matter amounts to a threshold level for increasing the amount of air provided.  
Okazaki et al. US5764535 teaches a pulverized coal combustion furnace control system wherein when the amount of unburned carbon exceeds limit values the amount of air provided is increased thereby reducing the amount of unburned carbon (Col. 16 Ln. 65–Col 17 Ln. 35).  
. 

Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516 and in view of Li et al. US20120154813 in view of Lou et al US20120052450 in view of Higgins US20140137778 in view of Cutmore US5177444 in view of Cutmore US517744 in view of Spokoyny et al. US5538539 in view of Johnson et al. US4685072 in view of Okazaki et al. US5764535.
Regarding claim 7, Tanca further teaches the combustion system of claim 3, wherein:
the plurality of sensors include at least:
an optical monitor that measures and assesses a plurality of gas species in the flue gas (Tanca, 222, ¶39);

Tanca does not expressly disclose
a flame sensor that determines the air to fuel ratio at each fuel introduction location (Li, see below);
a flame stability monitor that assesses fireball stability (Lou, see below);
a temperature mapping device for mapping a flue gas temperature at a cross-section of a flue gas passageway of the combustion system (Higgins, see below);
a sensor that measures the amount of unburnt carbon in the fly ash (Cutmore, see below);
an opacity monitor that measures an amount of particulates in the flue gas exiting a stack of the combustion system (Spokoyny, see below); 

a coal analyzer (Okazaki, see below).

Li et al. US20120154813 teaches a system for real-time monitoring of air to fuel (or stoichiometric) ratio of a combustion system using optical devices (abstract).  Li teaches that such utilization of optical sensors provides valuable information for controlling and optimizing a combustor thereby improving efficiency (¶49).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with the optical sensors an control system such as taught by Li since doing so amounts to a known technique for monitoring, controlling, and optimizing combustion with the predictable results of providing valuable information for optimization and improving efficiency.  
Lou et al US20120052450 teaches an improvement to a control system for pulverized coal boilers (abstract) utilizing sensors or cameras to determine the position or deviation of the fireball in the furnace thereby allowing improved control over emissions and/or improving efficiency of the furnace (¶23, ¶24).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with a system for determining position or deviation of the fireball, as taught by Lou, since doing so would improve control over emissions and/or improve efficiency of the furnace.  
Higgins US20140137778 teaches an apparatus for reducing pollutant emissions in a furnace which utilizes sensors for mapping temperature of flue gas (abstract, Fig. 4, sensors 33, 31c).   

Cutmore US5177444 teaches that in the field of coal fired power plants, minimizing the amount of excess air reduces losses and this can be achieved by measuring the amount of unburnt carbon in the fly ash (Col. 1 ln. 12-51).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with the measurement device and technique of Cutmore since doing is a known technique for improving coal fired boilers with the predictable result of aiding in the reduction of losses from incomplete combustion or excess air.   
Spokoyny et al. US5538539 teaches a boiler with an opacity sensor to measure an amount of particulates in the flue gas exiting a stack of the combustion system (82f, Fig. 1; Col. 9 Ln. 1-10). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide Tanca with an opacity sensor, as taught by Spokoyny, since doing so amounts to a known technique for improving similar boilers in the art with the predictable result of detecting the amount of particulates in the flue gas.  
Johnson et al US4685072 teaches the use of paramagnetic oxygen sensors (Col. 3 Ln. 1-4) for monitoring an amount of oxygen in the flue gas (Col. 2 Ln. 48-55; Col. 2 Ln. 48-Col. 3 Ln. 5).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with a paramagnetic oxygen sensor, as taught by Johnson, since doing so amounts to known technique for improving similar boiler in the art with the predictable result of measuring excess oxygen in the flue gas.  
Okazaki et al. US5764535 teaches a pulverized coal combustion furnace comprising a coal analyzer (Fig. 1, 49) providing characteristics of coal for use in calculations and control of the furnace 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Tanca with a coal analyzer such as taught by Okazaki since doing so is a known technique for improving coal fired furnaces with the predictable result of providing information about the characteristics of coal. 

Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanca US20110045420 in view of Havlena US20030000436 and in view of Sutton et al. US20160245516 and in view of Wildmer et al. US20070119351.
Regarding claim 9, Tanca does not expressly disclose the combustion system of claim 1, further comprising:
a pulverizer in fluid communication with each of the fuel introduction locations for supplying pulverized coal to each of the fuel introduction locations.
Wildmer et al. US20070119351 teaches a coal fired boiler comprising a pulverizer in fluid communication with each of the fuel introduction locations (22, Fig. 1, ¶20, ¶37). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide Tanca with a pulverizer as taught by Wildmer, since doing so amounts to a known technique for improving similar devices in the art with the predictable result of supplying pulverized coal for combustion.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEEPAK A DEEAN/Examiner, Art Unit 3762                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762